Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 4/29/22.
Claims 1 has been amended.
Claims 2-5, 9, 17, and 18 have been cancelled.
No claims have been added.
Claims 1, 6-8, 10-16, and 19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
		1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov Jurij Vasilevich (RU2185990C2, hereafter “Vasilevich”) further in view of Higuchi et al. (US 8,620,025 B2) and further in view of Kurata (JP-2016075569-A)
Re. Claim 1, Vasilevich teaches A two-wheeled vehicle connected with a sidecar, the two-wheeled vehicle comprising a control block configured to control a driving operation (Vasilevich, Abs.; Additional handlebar is furnished with controls similar to controls of main handlebar. Platform body is butt-joined to lower flange of frame on which seat for back-up driver is mounted before additional handlebar; Description, lines 11-22, recites two-wheeled vehicle (Motorcycle) with sidecar.) comprises:
Vasilevich teaches the sidecar comprises: a wheel configured to help the two-wheeled vehicle to stand up (Vasilevich, Description pg. 3 and Fig. 14; The location of the wheels of the scooter (26 and 27) and the side wheel 22 corresponds to the location and installation of the wheels of a standard motorcycle with a sidecar; Description, Line 29 & Figure 2; Figure 2 is a front view of a motorcycle with attachments without a body. Auxiliary wheel and additional steering are located on the right, Examiner points out the function of the auxiliary wheel is to help the two-wheeled vehicle stand up.).
Vasilevich teaches a seat on which a person can sit (Vasilevich, Abs.; Platform body is butt-joined to lower flange of frame on which seat for back-up driver is mounted before additional handlebar. Description, pg. 3 and Fig.11; 11 shows a diagram of the load on the microcar when viewed from the front.).
- Vasilevich does not teach a detection unit configured to detect a traveling environment around the two wheeled vehicle; 
- However, Higuchi does teach a detection unit for detecting a traveling environment around the two wheeled vehicle (Higuchi, Abs.; A traveling environment recognition device includes: a measurement unit which measures a  target object; a three-dimensional object detection unit which detects a three- dimensional object on the basis of a signal acquired by the measurement unit) 
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35), and 
- Higuchi further teaches a control unit configured to output a controlling signal to the control block of the two-wheeled vehicle based on a detection result by the detection unit, the controlling signal being for assisting driving operation of the two-wheeled vehicle (Higuchi, Col. 1 Lines 11-20; Adaptive cruise control (ACC) in which the speed of a target vehicle is controlled in accordance with the speed of a vehicle ahead by using a radar or the like has been adopted in commercialized products. Further, in recent years, ACC in which a curve ahead of a target vehicle is detected by using a navigation system, to thereby automatically decelerate at the curve has also been developed. In the system as described above in which a vehicle is controlled and a warning is issued to a driver on the basis of not only the traveling condition of the target vehicle but also information of a road shape.).
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
- Higuchi further teaches the detection unit includes a plurality of sensors (Higuchi, column 5, Lines 55-63; the object detection unit analyzes three-dimensional data which can be obtained by processing images taken by the camera 4a and the camera 4b, and thus can detect a vertical structure as the three-dimensional object and a white line existing horizontally and continuously as the traffic lane. When two or more cameras (hereinafter, referred to as stereo camera) are used, high-resolution three-dimensional data can be obtained, and hence it is possible to detect small targets such as the traffic lane and the curb), - 
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
- Vasilevich and Higuchi do not teach at least one of the plurality of sensors are disposed: forward of a headlight of the two-wheeled vehicle, rearward of a front edge of the front wheel, above the front wheel of the two-wheeled vehicle.
- However, Kurata teaches at least one of the plurality of sensors are disposed: forward of a headlight of the two-wheeled vehicle (Fig. 5; shows at least one radar forward of the headlights on a vehicle; page 4-5, shows multiple examples of locations for a communication device (“As shown in FIG. 5, the truck-type four-wheeled vehicle 60 has a loading platform 72 on the rear side, and therefore, the number of effective arrangement places of the communication device 10 is reduced compared to other body types. That is, in the four-wheeled vehicle 60, the center position 61a of the bonnet 61, the center position 62a of the front grill 62, the side position 63a of the number plate 64 in the front bumper 63, the inner position 65a of the headlamp 65, and the back position of the front bumper 63. 63b, the peripheral position 66a of the side mirror 66, the peripheral position 67a of the room mirror 67, the upper surface position 68a of the instrument panel 68, and the upper surface position 69a of the roof 69 are the effective arrangement locations of the communication device 10.  Further, on the rear side of the cabin 71 of the four-wheeled vehicle 60, an intermediate position 71 a between the driver's seat and the passenger seat is also an effective arrangement location of the communication device 10. Also in the truck-type four-wheeled vehicle 60, the communication device 10 is arranged, so that the  autonomous driving vehicle 1 can be made to actively detect the presence of the vehicle.”; Abstract, describes communication device; see also Fig. 7-Fig. 10, although not specifically describing radars or communication devices, Kurata shows the ability to mount items to a location on a two wheeled vehicle that fits the location requirements, such as the front fender and rear  end)
- Additionally, Kurata teaches at least one of the plurality of sensors are disposed: rearward of a front edge of the front wheel (Fig. 5; page 4-5; see also Fig. 7-Fig. 10, as described above).
- Additionally, Kurata teaches at least one of the plurality of sensors are disposed: above the front wheel of the two-wheeled Fig. 5; page 4-5; see also Fig. 7-Fig. 10, as described above).
- Therefore, it would have been obvious to one of ordinary skill in 
the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) with Kurata‘s radar communication devices in order to continue providing safety by detecting a user’s environment and hazards since Kurata merely identifies additional places on a vehicle on which the devices of the other references can be placed and each invention would perform in the same manner in combination as they would individually (Kurata, Abstract and throughout the reference; Higuchi, Col. 2, Lines 30-35).  The devices in Vasilevich/Higuchi and Kurata perform similar functions and would perform the same functions even when placed in the locations identified by Kurata.
Re. Claim 6, Vasilevich and Higuchi teach The two-wheeled vehicle according to claim 1, Vasilevich teaches further comprising: an operating unit capable of controlling traveling of the two-wheeled vehicle (Vasilevich, Description pg. 2 and Fig 9; In Figs. 8 and 9, a microcar with a normal driver-understudy seat is shown front and left. In the left view, the microcar is shown with a body. Examiner notes that Figure 9 depicts the operator sitting on the saddle of the two-wheeled vehicle using the normal operating unit of the two- wheeled vehicle).
Re. Claim 7, Vasilevich and Higuchi teach The two-wheeled vehicle according to claim 6, Vasilevich teaches wherein the operating unit includes at least one of an acceleration operator, a braking operator and a steering operator (Vasilevich, Description pg. 3 and Fig. 14; On each steering wheel there is an engine control knob 39 (gas throttle), a front 40 and rear brake 41 control knob., The Examiner notes that the “steering wheel” is a loose translation for the handle bars.).
Re. Claim 8, Vasilevich and Higuchi teach The two-wheeled vehicle according to claim 7, Vasilevich teaches wherein the operating unit is configured to enable two passengers to alternate a driving operation when the two passengers respectively ride on the separate driving assistance apparatus and the two-wheeled vehicle (Vasilevich, Description pg. 2 and Fig. 2; Figure 2 is a front view of a motorcycle with attachments without a body. Auxiliary wheel and additional steering are located on the right. And Description pg. 2; A scooter frame was used as a microcar frame, to the upper part of which a transverse beam is fixed at one end and an additional steering wheel sleeve is fixed at the other end of the transverse beam, which is connected with the main steering wheel by a thrust, the additional steering wheel is equipped with controls similar to the main steering controls, and a platform is docked to the lower shelf of the frame, on which is located the front seat of the backup driver with seat fixation elements,)
Re. Claim 10, Vasilevich/Higuchi/Kurata teach The two-wheeled vehicle according to claim 1, wherein 
- Higuchi teaches the detection unit includes a plurality of sensors (Higuchi, column 5, Lines 55-63; the object detection unit analyzes three-dimensional data which can be obtained by processing images taken by the camera 4a and the camera 4b, and thus can detect a vertical structure as the three-dimensional object and a white line existing horizontally and continuously as the traffic lane. When two or more cameras (hereinafter, referred to as stereo camera) are used, high-resolution three-dimensional data can be obtained, and hence it is possible to detect small targets such as the traffic lane and the curb), and 
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
- Vasilevich and Higuchi do not teach at least one of the plurality of sensors are disposed: forward of a headlight of the two-wheeled vehicle, rearward of a front edge of the front wheel, above the front wheel of the two-wheeled vehicle.
- However, Kurata teaches at least one of the plurality of sensors are disposed: upward of the front wheel of the two-wheeled (Fig. 5; shows at least one radar forward of the headlights on a vehicle; page 4-5, shows multiple examples of locations for a communication device (“As shown in FIG. 5, the truck-type four-wheeled vehicle 60 has a loading platform 72 on the rear side, and therefore, the number of effective arrangement places of the communication device 10 is reduced compared to other body types. That is, in the four-wheeled vehicle 60, the center position 61a of the bonnet 61, the center position 62a of the front grill 62, the side position 63a of the number plate 64 in the front bumper 63, the inner position 65a of the headlamp 65, and the back position of the front bumper 63. 63b, the peripheral position 66a of the side mirror 66, the peripheral position 67a of the room mirror 67, the upper surface position 68a of the instrument panel 68, and the upper surface position 69a of the roof 69 are the effective arrangement locations of the communication device 10.  Further, on the rear side of the cabin 71 of the four-wheeled vehicle 60, an intermediate position 71 a between the driver's seat and the passenger seat is also an effective arrangement location of the communication device 10. Also in the truck-type four-wheeled vehicle 60, the communication device 10 is arranged, so that the  autonomous driving vehicle 1 can be made to actively detect the presence of the vehicle.”; Abstract, describes communication device; see also Fig. 7-Fig. 10, although not specifically describing radars or communication devices, Kurata shows the ability to mount items to a location on a two wheeled vehicle that fits the location requirements, such as the front fender and rear  end)
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) with Kurata‘s radar communication devices in order to continue providing safety by detecting a user’s environment and hazards since Kurata merely identifies additional places on a vehicle on which the devices of the other references can be placed and each invention would perform in the same manner in combination as they would individually (Kurata, Abstract and throughout the reference; Higuchi, Col. 2, Lines 30-35).  The devices in Vasilevich/Higuchi and Kurata perform similar functions and would perform the same functions even when placed in the locations identified by Kurata.
Re. Claim 13, Vasilevich and Higuchi teach The two-wheeled vehicle to claim 1, Higuchi teaches wherein 
- the control unit controls a drive mechanism of the two-wheeled vehicle (Higuchi, Col. 8,	Lines 8-13 and Fig. 12; For example, in the case of a curve, as shown in FIG. 12 to FIG.16, a proper vehicle speed is set in advance in 10 accordance with the road shape, whereby the proper vehicle speed suited to the road shape can be obtained. In an example of FIG. 12, when visibility is good, the proper vehicle speed is set to be higher than when the visibility is poor.).
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
Re. Claim 14, Vasilevich and Higuchi teach The two-wheeled vehicle according to claim 1, Higuchi teaches The separate driving assistance apparatus according to claim 1, wherein 
- the control unit controls a braking mechanism of the two-wheeled (Higuchi, Col. 8, Lines 44-48; vehicle If the speed of the target vehicle is higher, the 45 deceleration control is performed by using at least any one of a brake, an engine brake, and a regenerative brake, and alternatively, a message, a sound, or an alert for warning a driver of the over speed is issued. At this time, the deceleration control and the warning may be performed simultaneously.).
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
Re. Claim 15, Vasilevich and Higuchi teach The two-wheeled vehicle according to claim 1, Higuchi teaches wherein
- the control unit controls a steering mechanism of the two-wheeled vehicle (Higuchi, Col.1, Lines 28-39 a technology in which stationary objects are detected by using a millimeter wave radar, and only a stationary object which is useful to estimate a road 30 shape is selected from the detected stationary objects by using previous processing results and a yaw rate sensor or a steering angle sensor, to thereby estimate a curve. In this regard, instead of using the previous processing results, there is an alternative method in which a plurality of 35 road shapes are assumed, useful stationary objects are selected for each road shape, and a result for which the largest number of stationary objects are selected is selected as the stationary object useful to estimate the road shape.).
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
Re. Claim 16, Vasilevich and Higuchi teach The two-wheeled vehicle according to claim 1, Vasilevich teaches wherein
- the control unit outputs the controlling signal to the control block of the two-wheeled vehicle based on the traveling environment around the two-wheeled vehicle which is detected by the detection unit, regardless of whether a passenger rides on the separate driving assistance apparatus or the two-wheeled vehicle (Vasilevich, Description, 41 7; A scooter frame was used as a microcar frame, to the upper part of which a transverse beam is fixed at one end and an additional steering wheel sleeve is fixed at the other end of the transverse beam, which is connected with the main steering wheel by a thrust, the additional steering wheel is equipped with controls similar to the main steering controls, and a platform is docked to the lower shelf of the frame, on which is located the front seat of the backup driver with seat fixation elements,).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich further in view of Higuchi and further in view of Kurata and further in view of Peterson (US 20050200514)
Re. Claim 11, Vasilevich/Higuchi/Kurata teach The two-wheeled vehicle according to claim 1, wherein 
- Higuchi teaches the detection unit includes a plurality of sensors (Higuchi, column 5, Lines 55-63; the object detection unit analyzes three-dimensional data which can be obtained by processing images taken by the camera 4a and the camera 4b, and thus can detect a vertical structure as the three-dimensional object and a white line existing horizontally and continuously as the traffic lane. When two or more cameras (hereinafter, referred to as stereo camera) are used, high-resolution three-dimensional data can be obtained, and hence it is possible to detect small targets such as the traffic lane and the curb), and
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich’s motorcycle with sidecar with Higuchi’s Adaptive cruise control (ACC) to provide a traveling environment recognition device which is capable of estimating the road shape with high accuracy even in the place which is too far to see the objects constituting the road such as the traffic lane and the curb (Higuchi, Col. 2, Lines 30-35),
- Vasilevich/Higuchi/Kurata do not teach at least one of the sensors is disposed rearward of a taillight of the two-wheeled vehicle.
- However, Peterson does teach at least one of the sensors is disposed rearward of a taillight of the two-wheeled vehicle (Peterson, 4] 65; Next, in the preferred embodiment, the operator will install the optional rear radar detection unit FIG. 3 on the rear of the vehicle. This unit will be mounted underneath the rear fender, underneath or atop the rear taillight cluster, or anywhere else to the rear of the vehicle that does not impede normal and safe operation of the vehicle. The operator will next install one of the optional laser detection devices FIG. 4., The Examiner points out that the mounting instructions for Peterson’s radar and laser detectors in preferred to be underneath of atop of the taillight cluster, which meets the requirements of the instant case.).
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich/Higuchi/Kurata’s motorcycle with sidecar with Peterson’s installation guidance in 4 65; the device may be mounted above or around the license plate area or taillight area, thus ensuring maximum usability. The device may be mounted in any manner possible in this area provided it does not hinder normal and safe operation of the vehicle.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich further in view of Higuchi further in view of Kurata and further in view of Gale (GB 2 214 883A)
Re. Claim 12, Vasilevich, Higuchi and Kurata teach The two-wheeled vehicle according to claim 9, further comprising:
- Vasilevich/Higuchi/Kurata do not teach a connection unit configured to connect the sidecar with the two- wheeled vehicle,
- However, Gale does teach a connection unit configured to connect the sidecar with the two-wheeled vehicle, (Gale, pg. 2; an example of the invention in minimal form is shown in the diagrams on page 3. Figs 1, 2, and 3 are side elevation plan view, and front elevation respectively.),
- Gale further teaches wherein the connection unit is configured to allow for adjustment of a relative position to the two-wheeled vehicle in a longitudinal direction, of the separate driving assistance apparatus (Gale, pg. 2; The sidecar is attached to the motorcycle at three points 1, 2, and 3, two of which would normally have some means of adjustment to provide means of alignment of the assembly.).
- Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasilevich/Higuchi/Kurata’s motorcycle with sidecar with Gales attachment technique to use the change in the handling characteristics alone, so that any extra carrying capacity is incidental (Gale, Pg.1, 4] 3)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilevich further in view of Higuchi and further in view of Kurata and further in view of 小野 昌朗 (JP 3016154 B2, hereafter referred to as “Electric Motorcycle”)
Vasilevich/Higuchi/Kurata teaches The two-wheeled vehicle according to claim 1; (as described in the rejections of Claim 1).  Vasilevich/Higuchi/Kurata do not teach wherein the two-wheeled vehicle is an electric vehicle, and the sidecar further comprises a battery.
- However, Electric Motorcycle does teach wherein the two-wheeled vehicle is an electric vehicle, and the sidecar further comprises a battery (Electric Motorcycle, page 1, Description: BACKGROUND OF THE INVENTION 1. Field of the Invention, “The present invention relates to an electric motorcycle with a sidecar having a configuration in which a sidecar equipped with a spare battery is detachably attached.”), 
One of ordinary skill in the art would have recognized that applying the known technique of Electric Motorcycle would have yielded predictable results.  It would have been recognized that applying the technique of Electric Motorcycle to Vasilevich/Higuchi/Kurata would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specified vehicle features into similar systems, since the claim only serves to provide additional specific vehicle features that have no positive function in the claimed invention.  Further, using a specific set of vehicle features in conjunction with a vehicle of similar type would be obvious because adding the specific motorcycle/sidecar features of Electric Motorcycle to the motorcycle/sidecar in Vasilevich/Higuchi/Kurata does not significantly affect how the motorcycle/sidecar is used or rented in the remainder of the Vasilevich/Higuchi/Kurata invention.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  

Additional Prior Art not Relied Upon
Gropp et al. (US 20050270785) (with Gropp (DE19817594A1) used as evidence for combination).  As previously applied to Claim 10, discloses least one of the sensors is disposed upward of a front wheel of the two-wheeled vehicle.
Nomura et al. (WO 2012124522 A1). As previously applied to Claim 1.
Hasegawa (DE 102016119072 A1). Discloses locations of sensors including in front and rear and related to headlights and wheels (see at least Fig. 1; Fig. 3A-3C; Fig. 5A-5C; Fig 6A; Fig. 8A-8C; page 9, line 47 – page 10, line 7; page 7, line 46-page 8, line 3).

Response to Arguments
Applicant’s arguments filed 4/29/22 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103
Applicants remarks are moot in view of the newly added prior art, citations, and/or explanations provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        June 4, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629